DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.  

Claims 1, 5, 8, and 18 have been amended, 
Claims 3 and 7 were previously cancelled, and 
Claims 1, 2, 4-6, and 8-20 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 2, 4-6, and 8-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 2, 4-6, and 8-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 2, 4-6, and 8-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 4-6, and 8-20 are directed to sending and receiving data to send targeted content.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 2, 4-6, and 8-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 18, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a process, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 18, recites, in part, 
receiving, … …, usage data that comprises an indication of one or more actions taken by a user of the user device;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
identifying one or more connected devices in proximity of the user device, the one or more connected devices capable of presenting media content;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
identifying one or more connected devices in proximity of the user device, the one or more connected devices capable of presenting media content;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea);, (using a machine learning model to apply the abstract idea), 
determining, based on the one or more actions taken by the user of the user device, at least one media content to be presented to the user; and  
determining, via the machine learning model, at least one media content of the relevant media content to be presented to the user based on the one or more actions taken by the user of the user device;  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
receiving, … …, feedback information associated with the at least one media content, the feedback information comprising a selection made by a user on the user device; and  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
updating the at least one media content presented on the connected device based on the received feedback information to reflect the selection made by the user.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).
These limitations set forth a concept of sending and receiving data to send targeted content.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 2 and their related text of the specification detail any combination of a generic computer system program to perform the method.  Paragraph 0028 specifically details a generic computer where it mentions “[T]he content provider platform 102 may be composed of one or more general purpose computers, …”  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2, 4-6, 9-17, 19, and 20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 2, 4-6, and 8-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically taught or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 2, 4-6, and 8-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bradley et al. (US Patent Application Publication No. 2019/0188756 A1 – Hereinafter Bradley) and further in view of Bhatia et al. (US Patent Application Publication No. 2011/0054960 A1 – Hereinafter Bhatia) and further in view of Argue al. (US Patent Application Publication No. 2014/0156394 A1 – Hereinafter Argue).  
Claim 1:
Bradley teaches;
A method comprising: (See at least paragraph 0014 for method and systems and paragraph 0092 for a computer-readable medium.)
receiving, from a user device, usage data that comprises an indication of one or more actions taken by a user of the user device; (See at least paragraph 0019.)
identifying one or more connected devices in proximity of the user device, the one or more connected devices capable of presenting media content; (See at least paragraph 0019.)
determining, … …, at least one media content of the relevant media content to be presented to the user based on the one or more actions taken by the user of the user device; (See at least paragraph 0019.)
providing the at least one media content to a connected device of the one or more connected devices in proximity of the user device, the connected device caused to present the at least one media content; (See at least paragraph 0021, 0022, and 0024.) 
receive, from the user device, feedback information associated with the at least one media content, …; and (See at least paragraphs 0011, 0013, and 0015.)
Bradley does not appear to specify feedback by user selection.  
Bhatia teaches feedback and selection via a user in at least paragraphs 0013 and 0016 where the media (webpage) created and delivered is based upon user selection of a request for a webpage via clicks (CPC).
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Bradley by using feedback and selection via a user as taught by Bhatia in order use user input to select the best content.  
The combination of Bradley and Bhatia does not appear to specify using a machine learning model using previous web searches performed by the user, one or more media content viewed by the user, or one or more previous purchases completed by the user.  
Argue teaches using a machine learning model using previous web searches performed by the user, one or more media content viewed by the user, or one or more previous purchases completed by the user in at least paragraph 0047.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Bradley and Bhatia by using a machine learning model in ad selection as taught by Argue in order to improve ad selection with computer processing.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “from the user device, feedback information associated with the at least one media content; determining, based on the feedback information, at least one additional media content to be presented to the user; and providing the at least one additional media content to the connected device” via presenting content based upon distraction (feedback) in at least paragraphs 0011, 0013, and 0015 and Bhatia teaches “from the user device, feedback information associated with the at least one media content; determining, based on the feedback information, at least one additional media content to be presented to the user; and providing the at least one additional media content to the connected device” via presenting content based upon distraction (feedback) in at least paragraphs 0013 and 0016 discussed above.
The motivation to combine Bradley, Bhatia, and Argue is the same as disclosed above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 4:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further, Bhatia teaches feedback and selection via a user in at least paragraphs 0013 and 0016 where the media (webpage) created and delivered is based upon user selection of a request for a webpage via clicks (CPC).
The motivation to combine Bradley, Bhatia, and Argue is the same as disclosed above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 5:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein the feedback information is generated based on interactions between the user device and the at least one connected device” via determining the user is moving (this is a measurement by a connected device so it is an interaction) and selecting content because of that in at least paragraph 0021.
Claim 6:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein the one or more connected devices in proximity of the user device are identified based on a current location of the user device and current locations determined for each of the one or more connected devices” in at least paragraph 0019.
Claim 8:
Claim 8 is rejected under 35 USC § 103 for substantially the same reasons as claim 1. 
Claims 9 and 10:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bhatia teaches information in user’s searches for content selection in at least paragraphs 0013 and 0016.
The motivation to combine Bradley, Bhatia, and Argue is the same as disclosed above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 11:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein the connected device comprises at least one of a smart television or a smart speaker” in at least paragraph 0019.
Claim 12:
Claim 12 is rejected under 35 USC § 103 for substantially the same reasons as claim 6. 
Claim 13:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein the one or more connected devices in proximity of the user device are identified by the user device via performance of a device discovery process” in at least paragraph 0019.
Claim 14:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein the at least one media content is provided to the connected device via a long-range communication channel” via a Smart TV which has long range communication in at least paragraph 0019 and a landline in at least paragraph 0077.
Claim 15:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein providing the at least one media content to the connected device comprises transmitting the at least one media content to the user device, wherein the user device is then caused to transmit the at least one media content to the connected device via a short-range communication channel” in at least paragraphs 0077 and 0078.
Claim 16:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further  Bradley teaches “wherein the usage data comprises one or more of a search history of the user, information about browser cookies installed on the user device, or information about software applications executed on the user device” via use of a browser in at least paragraph 0020.
Claim 17:
The combination of Bradley, Bhatia, and Argue teaches all the limitations above.  Further, Bhatia teaches using machine learning in at least paragraphs 0022 and 0030.
Bhatia teaches using machine learning in at least paragraphs 0022 and 0030.
The motivation to combine Bradley, Bhatia, and Argue is the same as disclosed above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bradley and further in view of Bhatia and further in view of Argue and further in view of Atcheson (US Patent Application Publication No. 2020/0160229 A1 – Hereinafter Atcheson).  
Claim 18:
Bradley teaches;
A non-transitory computer-readable media collectively storing computer executable instructions that upon execution cause one or more computing devices to collectively perform acts comprising: (See at least paragraph 0092.)
receiving, from a user device, usage data that comprises an indication of one or more actions taken by a user of the user device; (See at least paragraph 0019.)
identifying one or more connected devices in proximity of the user device, the one or more connected devices capable of presenting media content; (See at least paragraph 0019.)
determining, … …, at least one media content of the relevant media content to be presented to the user based on the one or more actions taken by the user of the user device; (See at least paragraph 0019.)
providing the at least one media content to a connected device of the one or more connected devices in proximity of the user device, the connected device caused to present the at least one media content; (See at least paragraph 0021, 0022, and 0024.) 
receive, from the user device, feedback information associated with the at least one media content, …; and (See at least paragraphs 0011, 0013, and 0015.)
Bradley does not appear to specify feedback by user selection.  
Bhatia teaches feedback and selection via a user in at least paragraphs 0013 and 0016 where the media (webpage) created and delivered is based upon user selection of a request for a webpage via clicks (CPC).
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Bradley by using feedback and selection via a user as taught by Bhatia in order use user input to select the best content.  
The combination of Bradley and Bhatia does not appear to specify using a machine learning model using previous web searches performed by the user, one or more media content viewed by the user, or one or more previous purchases completed by the user.  
 Argue teaches using a machine learning model using previous web searches performed by the user, one or more media content viewed by the user, or one or more previous purchases completed by the user in at least paragraph 0047.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Bradley and Bhatia by using a machine learning model in ad selection as taught by Argue in order to improve ad selection with computer processing.  
The combination of Bradley, Bhatia, and Argue does not appear to specify using a second machine learning model using feedback.  
 Atcheson teaches using a second machine learning model using feedback in at least Claim 16.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Bradley, Bhatia, and Argue by using a second machine learning model in ad selection as taught by Atcheson in order to improve ad selection accuracy.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 19:
The combination of Bradley, Bhatia, Argue, and Atcheson teaches all the limitations above.  Further  Bradley teaches “wherein the at least one media content to be presented to the user is determined based on information stored about the user” via a profile in at least the abstract and paragraphs 0011 and 0012.
Claim 20:
The combination of Bradley, Bhatia, Argue, and Atcheson teaches all the limitations above.  Further  Bradley teaches “wherein the information stored about the user comprises at least one of user preferences, user demographics, or historic purchase data for the user” via a profile in at least the abstract and paragraph 0023.


Response to Arguments

Applicant argues the clam amendments render the § 101 rejection moot.  The examiner respectfully disagrees as the machine learning model is just used to “apply” the abstract idea. 

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Naqvi – US Patent Application Publication No. 2016/0014568 A1 -  Using Machine learning for devices proximate to the user’s device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681